Citation Nr: 1535615	
Decision Date: 08/20/15    Archive Date: 08/31/15

DOCKET NO.  11-09 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Russell Veldenz, Counsel



\

INTRODUCTION

The Veteran served on active duty from September 1979 to September 1999.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an August 2008 rating decision by the Togus, Maine Department of Veterans Affairs (VA) Regional Office (RO).  The RO in Baltimore, Maryland currently has jurisdiction over the claims.

The issue service connection for sleep apnea is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  There is competent evidence that the Veteran was exposed to loud noise in service.  

2.  Tinnitus manifested by June 2000.

3.  The Veteran separated from service in September 1999.  

4.  The Veteran's current tinnitus had its onset due to acoustic trauma in service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus are met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented, in part, at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

As the claim for service connection for tinnitus is resolved in the Veteran's favor, the only matter disposed of in this decision, further discussion here of compliance with the VCAA with regard to the claims is not necessary.

Principles of Service Connection

 Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 38 C.F.R. § 3.303.

 Service connection may be established by either continuity of symptomatology since service under 38 C.F.R. § 3.303(b) or by initial diagnosis of the medical condition after service under 38 C.F.R. § 3.303(d).  The Federal Circuit has held that continuity of symptomatology under 3.303(b) applies only to chronic diseases listed in § 3.309.  Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013). Organic diseases of the nervous system, such as tinnitus, is listed as a disease under § 3.309 as a chronic disease.  See Fountain v. McDonald, 27 Vet. App. 259, 271-72 (VAMC 2015) (tinnitus is an organic disease of the nervous system).

The service treatment records, including both the entrance and the separation examination, do not contain any complaints, diagnosis, history, or treatment for tinnitus.  The Board further notes that many examination history reports, including the separation examination, do not ask him if he has tinnitus or ringing in his ears.  In an August 1981 hearing assessment, the Veteran was asked if he had prolonged ringing in his ears and he answered no.

In a June 2000 VA examination for hearing loss, the Veteran reported that he had intermittent bilateral tinnitus but the examination report does not include a date of onset.  He had noise exposure in service from artillery, handgun and rifle fire, fantail firings, shipboard machinery and had proximity exposure to a 20 mm Gatling gun.  The Veteran also had occasional noise exposure to aircraft and the shipyard.  

In March 2008, the Veteran asserted that tinnitus started in service.

In June 2008, the Veteran advised VA that his tinnitus was now constant and was starting to be distracting.  

The Board finds that the Veteran is competent to describe ringing in his ears both currently and when it began.  Thus, the evidence establishes that the Veteran currently has tinnitus.

The Veteran states that he experienced noise exposure in service and at the latest noted he had tinnitus by the June 2000 VA examination.  The Veteran separated from service in September 1999.  The statements tend to prove that he noticed tinnitus within a year of separation.  The presence of tinnitus by itself is compensable.  See 38 C.F.R. § 4.87, Diagnostic Code 6260.  

Where a veteran served continuously for ninety days or more and an organic disease of the nervous system such as tinnitus becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

The Veteran is competent and credible to report that he experienced noise exposure in service, and that he first started noticing tinnitus while in service in his MOS as a fire control specialist.   Moreover, the Board finds the Veteran's report of having experienced tinnitus after working at or near various weapons, aircraft, shipboard machinery, and other significant noise exposure environments to also be credible as well as his lay evidence that he had tinnitus while in service and reported it within a year of separation from service.  The Veteran's competent and credible statements and testimony establishes the in-service incurrence of an injury, acoustic trauma, in service, resulting in tinnitus that has manifested to a degree of 10 percent within one year of separation.  Accordingly, the presumption of onset of tinnitus in service under 38 C.F.R. § 3.303(b) and 3.309 applies.  

While service treatment records reflect no direct reports of tinnitus or ringing in the ears, there also is no indication in these records, or any post-service treatment records, that the Veteran ever directly denied tinnitus or a history of tinnitus, except for a history in August 1981, which the Board notes is within two years after he began a 20 year career in service with a history of noise exposure.  His early denial of tinnitus does not preclude a later onset of tinnitus in service and he certainly had it by the time of the June 2000 VA examination.  Thus, the Veteran's lay statements are competent and credible with regard to noise exposure in service and the onset of tinnitus in or shortly after service and since.  

At a minimum, the presumption of onset in service is in approximate balance; triggering the Board's statutory duty to accord the Veteran the benefit of the doubt.  The benefit of the doubt rule applies and is resolved in the Veteran's favor.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Brown v. Brown, 5 Vet. App. 413, 421 (1993).  A veteran's lay statements may be sufficient evidence in any claim for service connection.  38 C.F.R. § 3.303(a) ("Each disabling condition shown by a veteran's service records, or for which he seeks a service connection[,] must be considered on the basis of ... all pertinent medical and lay evidence."  See 38 U.S.C. § 1154(a) (requiring VA to include in its service connection regulations that due consideration be given to "all pertinent medical and lay evidence").

The Veteran's lay statement is competent and credible with regard to noise exposure in service and in describing tinnitus either in service or shortly thereafter and since service.  There is evidence of current disability and evidence of a relationship between the current disability and noise exposure in service on the basis of continuity, and thus all the elements of service connection have been met and service connection is established.  See Buchanan v. Nicholson, 451 F. 3d 1331, 1335 (Fed. Cir. 2006) (If lay evidence presented by the veteran is credible and ultimately competent, the lack of contemporaneous medical evidence should not be an absolute bar to the veteran's ability to prove his claim of entitlement to disability benefits based on that competent lay evidence).

Resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran's tinnitus began in service, and the claim for service connection for tinnitus is granted.  See 38 U.S.C.A. § 5107(b), 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for tinnitus is granted.


REMAND

The Veteran has also filed a claim of service connection for sleep apnea.  The service treatment records establish that prior to service, the Veteran was hit in the nose with a baseball and as a result, despite surgical intervention, he developed a deviated septum.  The Veteran was seen several times in service for symptoms that resulted from the original injury.  Most of the time, he did not report any symptoms of sleep apnea or sleep difficulties.  In March 1999, however, the Veteran reported he had nasal dyspnea with snoring and apnea.  A sleep study was suggested.  

In June 2000, after separation in September 1999, the Veteran underwent a private sleep study, which revealed mild to moderate obstructive sleep apnea.  He was issued a CPAP machine, which he continues to use to the present.

Where a veteran served continuously for ninety days or more and certain diseases become manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  Here, the Veteran was diagnosed with sleep apnea within a year after separation.  The Federal Circuit, however, has held that continuity of symptomatology under § 3.303(b) applies only to chronic diseases listed in § 3.309.  Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).  Sleep apnea is not listed as a disease under § 3.309 as a chronic disease and therefore, the presumption of continuity under § 3.303(b) does not apply.

Nevertheless, service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Although sleep apnea cannot be service connected by presumption, the facts raise the question as to whether the onset occurred in service as there were symptoms in March 1999 and sleep apnea was diagnosed soon after separation.  In addition, the Veteran has submitted a statement from one of his fellow shipmates who witnessed snoring and apnea exhibited by the Veteran while he was sleeping during their service aboard the USS Nicholas (1983-1985).  The Veteran reported he noticed symptoms of sleep apnea for many years in service in a July 2008 VA examination.  The examiner did not offer an opinion as to whether the Veteran's current sleep apnea is related to service.  Lay evidence concerning the onset of symptoms, if credible, is competent, regardless of the lack of contemporaneous medical evidence. Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  The Board has therefore determined that a VA medical examination and accompanying medical opinion is needed to ascertain the etiology of the sleep apnea and whether it is related to service.  38 C.F.R. § 3.159; see also McLendon v. Nicholson, 20 Vet. App. 79, 86 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a VA examination for a sleep disorder.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.  The rationale for all opinions should be provided.  

The examiner is asked to determine whether the Veteran has a sleep disorder disability, to include sleep apnea.  If such disability is diagnosed, the examiner is requested to offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that the disability began in service or is causally and etiologically related to service, to specifically include the Veteran's lay evidence of sleep difficulties and symptoms, considering the evidence, accepted medical principles pertaining to the history, manifestation, clinical course, and the character of the disability found.  

The examiner is asked to discuss of complaints of loud snoring and apnea in service in March 1999, and a diagnosis of sleep apnea in June 2000, which is within a year after separation of service.  

The examiner must not rely solely on the absence of a sleep disorder in service as the basis for a negative opinion.  The question is whether any current sleep disorder is related to service

A complete rationale for any opinion offered should be provided.

2.  The Veteran must be advised of the importance of reporting to the scheduled VA examination and of the possible adverse consequences, to include the denial of his claim, of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2014).  A copy of the notification letter sent to the Veteran advising of the time, date, and location of the scheduled examination must be included in the claims folder and must reflect that it was sent to his last known address of record.  If he fails to report, the claims folder must indicate whether the notification letter was returned as undeliverable.

3.  The RO must review the development actions requested above and ensure that they have been complied with.  If the instructions have not been fully complied with, corrective actions must be undertaken prior to returning the case to the Board.

4.  After the development requested is completed, readjudicate the claim for service connection for sleep apnea.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and a reasonable period to respond, and then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


